DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
In response to the Preliminary Amendment filed March 15th, 2021, the Specification and Abstract are amended. The substitute Abstract filed March 15th, 2021 has been entered.  Claims 1-15 are not amended, and are currently under examination.  The second Information Disclosure Sheet (IDS) filed September 1st, 2021 is also received and acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Regarding Claim 1, line 2, a comma should be inserted between “comprising” and “in flow” and also between “flow series” and “a compressor.” On line 4, “therebetween” is one word.  On line 8, a comma should be inserted between “speeds” and “the power.”  Appropriate correction is required.
Regarding claim 4, “calculation from the measured rotational speeds of the power delivered by the torque path from the turbine to the compressor system” should be changed to “calculation of the power delivered by the torque path from the turbine to the compressor system from the measured rotational speeds.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8,  10, 11,  13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlund (US 20160010494 A1).
Regarding claim 1, Erlund discloses a method for in-flight monitoring of the health of an aero gas turbine engine 10 comprising, in flow series, a compressor system 16, a core gas generator  including a combustor 20, and a turbine 22 (see Figure 1), and further comprising a shaft system 40 connecting the turbine  to the compressor system (see Figure 2) and forming a torque path therebetween (torque across shaft Figure 2 in the directions of 44 and 46), the method including: measuring a first rotational speed (the first 52 probe, on the left) of a forward portion 14 of the shaft system 30; measuring a second rotational speed  (the second 52 probe, on the right) of a rear portion of the shaft system 30 (referencing Figure 2); measuring other operational parameters of the engine (pressure in a bypass duct and fan pressure ratio are other operational parameters of the engine, Paragraphs [0038] and [0039]); calculating from the measured rotational speeds 66, the power 64 delivered by the torque path 62 from the turbine to the compressor system (see Figure 7); calculating from the other measured operational parameters (74 and 77) the power delivered to the turbine by the core gas generator (78 of Figure 7, where the low pressure turbine 26 drives the fan 14 thereby the power delivered to the fan and the power delivered to the turbine are the same power being transmitted through the low pressure shaft 30, (lines 4-5 of Paragraph [0065], and since P = T ω, Paragraph [0048], which equals work done by the gas over time which is the power to the turbine)., correlating the power delivered by the torque path 62 at a given time with the power delivered to the turbine 78 at that time (as “ratio of” the powers is mathematically correlating the powers, Paragraph [0044]); and identifying a possible unhealthy condition 82 of the torque path when the correlation departs from an expected correlation of the power delivered by the torque path with the power delivered to the turbine (identifying deterioration based on the change of that correlation of powers over time, Paragraph [0089]).
Regarding claim 4, Erlund discloses the method of claim 1, wherein the calculation from the measured rotational speeds 66 of the power 64 delivered by the torque path 62 from the turbine to the compressor system, is based on determining an amount of shaft system twist 60 (referencing Figure 7) from the measured rotational speeds (speeds obtained by 48 and 50 of Figure 2to generate a phase difference 56 and subsequently a shaft twist angle ϴ), and calculating the power 64 delivered by the torque path 62 from the amount of shaft twist 60 (referencing Figure 7).
Regarding claim 5, Erlund discloses the method of claim 1, further including: identifying periods of shaft system torsional vibration (“this torsional vibration is cyclic at the natural torsional vibration frequency fTV, of the low pressure shaft,” whereby identifying cycles is identifying periods, line 11 of Paragraph [0073]) from the measured rotational speeds  (left and right of Figure 2); calculating from the measured rotational speeds (Paragraph [0078]) for the said identified periods (the cross-correlation for the periods between the two sets of measurements, lines 9-11 of Paragraph [0077]) torsional vibrational characteristics of the shaft system (the natural torsional vibrational frequency of the shaft 30 is a torsional vibrational characteristic of shaft system 40, Paragraph [0078]); and identifying a possible unhealthy condition of the torque path when the calculated torsional vibrational characteristics depart from expected torsional vibrational (identifying thermal and centrifugal growth is an unhealthy condition when they depart, lines 6-10 of Paragraph [0075]).
Regarding claim 7, Erlund discloses the method of claim 1, wherein the other measured operational parameters of the engine include one or more operational pressures (74 of Figure 7), and one or more operational temperatures (Abstract).
Regarding claim 8, Erlund discloses an in-flight health monitoring system of an aero gas turbine engine 10 comprising in flow series a compressor system 16, a core gas generator (“generates airflow” A and B is a core gas generator, lines 2 and 3 of [0063]) including a combustor 20, and a turbine 22 (referencing Figure 1), and further comprising a shaft system 40 connecting the turbine to the compressor system (referencing Figure 2) and forming a torque path therebetween (torque across shaft Figure 2 in the directions of 44 and 46), the control system (84 of Figure 2) including: a first speed sensor configured to measure a first rotational speed of a forward portion of the shaft system (the first speed sensor 52, on the left); a second speed sensor configured to measure a second rotational speed of a rear portion of the shaft system (the second speed sensor 52, on the right) (referencing Figure 2); plural other sensors configured to measure other operational parameters of the engine (pressure in a bypass duct and fan pressure ratio are other operational parameters of the engine, Paragraphs [0038] and [0039]); and a processor (line 19 of Paragraph [0100]) configured to: calculate from the measured rotational speeds 66 the power 64 delivered by the torque path from the turbine to the compressor system (referencing Figure 7); calculate from the other measured operational parameters (74 and 77) the power delivered to the turbine by the core gas generator (78 of Figure 7, which as stated above regarding claim 1 is equivalent); correlate the power delivered by the torque path 62 at a given time with the power delivered to the turbine 78 at that time (the ratio is the correlation, Paragraph [0044]); and identify a possible unhealthy condition 82 of the torque path when the correlation departs from an expected correlation of the power delivered by the torque path with the power delivered to the turbine (deterioration is the unhealthy condition when the powers depart, Paragraph [0089]).
Regarding claim 10, Erlund discloses the system of claim 8, wherein the calculation by the processor (the engine comprises the controller 84 with processor which implements or comprises the method, lines 19-23 of Paragraph [0100]) from the measured rotational speeds 66 of the power 64 delivered by the torque path 62 from the turbine to the compressor system is based on determining an amount of shaft system twist 60 (referencing Figure 7) from the measured rotational speeds (obtained by 48 and 50 of Figure 2 to generate a phase difference 56 and subsequently a shaft twist angle ϴ), and calculating the power 64 delivered by the torque path from the amount of shaft twist (referencing Figure 7).
Regarding claim 11, Erlund discloses the system of claim 8, wherein the processor (the engine comprises the controller 84 with processor which implements or comprises the method, lines 19-23 of Paragraph [0100]) is further configured to: identify periods of shaft system torsional vibration (line 11 of Paragraph [0073]) from the measured rotational speeds 52 (left and right of Figure 2); calculate from the measured rotational speeds for the said identified periods torsional vibrational characteristics of the shaft system (Paragraph [0078]); and identify a possible unhealthy condition of the torque path when the calculated torsional vibrational characteristics depart from expected torsional vibrational characteristics of the shaft system (lines 6-10 of Paragraph [0075]).
Regarding claim 13, Erlund discloses the system of claim 8, wherein the other measured operational parameters of the engine include one or more operational pressures (74 of Figure 7), and one or more operational temperatures (Abstract).
Regarding claim 14, Erlund discloses an aero gas turbine engine 10 comprising, in flow series, a compressor system 16 (referencing Figure 1), a core gas generator including a combustor 20, and a turbine 22, and further comprising a shaft system 40 connecting the turbine 22 to the compressor system 16 (referencing Figure 1) and forming a torque path therebetween (torque across the shaft of Figure 2 in the directions of 44 and 46), and the in-flight health monitoring system of claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erlund (US 20160010494 A1) in view of Hrach (US 20200025149 A1).
Regarding claims 2 and 15, Erlund discloses the method of claim 1 and the system of claim 14 respectively, wherein the compressor system includes a low pressure compressor 16 and a fan 14 located upstream of the low pressure compressor, and wherein the shaft system includes a core shaft 30, the core shaft receiving an input from the turbine 26 (see Figure 1).  Erlund does not disclose a gearbox receiving an input from the core shaft and outputting drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
Hrach teaches in-flight monitoring of aero-engine health by sensing rotational speeds and other parameters of a gas turbine engine, wherein the compressor system includes a low pressure compressor 44 and a fan 42 located upstream of the low pressure compressor (referencing Figure 1), and wherein the shaft system includes a core shaft 40 and a gearbox 48, the core shaft receiving an input from the turbine 46 and the gearbox receiving an input from the core shaft and outputting drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (lines 13-14 of Paragraph [0021]).  It would have been obvious to apply a gearbox to Erlund - with the core shaft receiving an input from the turbine and the gearbox receiving an input from the core shaft - and outputting drive to the fan, as taught by Hrach, so as to drive the fan at a lower rotational speed than the core shaft.  This modification would limit the rotation rate of the fan in line with its tip speed, thereby protecting the fan from overloading and damage.
Regarding claim 3, Erlund in view of Hrach discloses the method of claim 2.  Erlund discloses the first rotational speed (ω) being measured (52 on the left of Figure 2) and the second rotational speed (52 on the right of Figure 2) is measured adjacent to or at the turbine (26 of Figure 2); and the method further including calculating (calculated from phase difference 56, lines 7-9 of Paragraph [0070]) from two rotational speeds (48 and 50 timings from speed measurement probes 52 left and 52 right of Figure 2) an amount of twist (60 of Figure 7) in the shaft system across any part of it (rotational speeds measured from two locations along its length, line 4 of Paragraph [0078], and mounted anywhere along the shaft, line 18 of Paragraph [0075]); and identifying a possible unhealthy condition of the part of the shaft or possible damage inflicted on the part of the shaft when the amount of twist in the shaft system across the part of the shaft departs from an expected amount of twist in the shaft system across the part of the shaft (deterioration is the unhealthy condition or damage and identifying it at 82 using shaft twist angle 60 and which the angle being nonzero means the twist departs from the expected amount of twist, Figure 7, and as depicted by arrows 44 and 46 showing different magnitudes across Figures 2 to 4).  Erlund does not disclose that the first rotational speed is measured in front of the gearbox and the second rotational speed is measured adjacent to or at the turbine; and the method further includes: measuring a third rotational speed of a portion of the shaft system adjacent to and behind the gearbox; calculating from the first and third rotational speeds an amount of twist in the shaft system across the gearbox; and identifying a possible unhealthy condition of the gearbox or possible damage inflicted on the gearbox when the amount of twist in the shaft system across the gearbox departs from an expected amount of twist in the shaft system across the gearbox.
Hrach teaches rotational speed being measured 368 in front of the gearbox 308 and a rotational speed of a portion of the shaft system being measured 369 adjacent to and behind the gearbox 308.  It would have been obvious to measure the first rotational speed of Erlund in front of the gearbox, measure the second rotational speed of Erlund adjacent to or at the turbine, and measure a third rotational speed of a portion of the shaft system adjacent to and behind the gearbox, calculate from the first and third rotational speeds an amount of twist in the shaft system across the gearbox, and identify a possible unhealthy condition of the gearbox or possible damage inflicted on the gearbox when the amount of twist in the shaft system of Erlund across the gearbox departs from an expected amount of twist in the shaft system across the gearbox,  as taught by Hrach, in order to identify damage across dynamic components along the shaft that are more susceptible to wear and tear.
Regarding claim 9, Erlund discloses the system of claim 8.  Erlund discloses the compressor system 16 including the low pressure compressor 16 and a fan 14 located upstream of the low pressure compressor (see Figure 1), and wherein the shaft system includes a core shaft, the core shaft receiving an input from the turbine; the first speed sensor is configured to measure the first rotational speed and the second speed sensor is configured to measure the second rotational speed; and the processor (line 19 of Paragraph [0100]).  Erlund does not disclose a gearbox, where the core shaft receiving an input from the turbine and the gearbox receiving an input from the core shaft and outputting drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; the first speed sensor is configured to measure the first rotational speed in front of the gearbox and the second speed sensor is configured to measure the second rotational speed adjacent to or at the turbine; the system further includes a third speed sensor configured to measure a third rotational speed of a portion of the shaft system adjacent to and behind the gearbox; and the processor is further configured to: calculate from the first and third rotational speeds an amount of twist in the shaft system across the gearbox; and identify a possible unhealthy condition of the gearbox or possible damage inflicted on the gearbox when the amount of twist in the shaft system across the gearbox departs from an expected amount of twist in the shaft system across the gearbox.
Hrach teaches the first rotational speed being measured 368 in front of the gearbox 308 and a rotational speed of a portion of the shaft system being measured 369 adjacent to and behind the gearbox 308, as well as the core shaft receiving an input from the turbine and the gearbox receiving an input from the core shaft and outputting drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (lines 13-14 of Paragraph [0021]).  It would have been obvious to apply a gearbox to Erlund, where the core shaft of Erlund receives an input from the turbine and the gearbox receiving an input from the core shaft and outputting drive to the fan so as to drive the fan at a lower rotational speed than the core shaft – and configure the first speed sensor of Erlund to measure the first rotational speed in front of the gearbox and the configure the second speed sensor of Erlund to measure the second rotational speed adjacent to or at the turbine, and also include a third speed sensor configured to measure a third rotational speed of a portion of the shaft system adjacent to and behind the gearbox, and configure the processor of Erlund to calculate from the first and third rotational speeds an amount of twist in the shaft system across the gearbox to identify a possible unhealthy condition of the gearbox or possible damage inflicted on the gearbox when the amount of twist in the shaft system across the gearbox departs from an expected amount of twist in the shaft system across the gearbox –  as taught by Hrach, in order to identify damage across dynamic components along the shaft that are more susceptible to wear and tear.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Erlund (US 20160010494 A1) in view of Jensen (US 20150107342 A1).
Regarding claims 6 and 12, Erlund discloses the method of claim 1 and the system of claim 8, respectively, wherein the rotational speeds are measured by phonic wheel sets and/or microwave sensors (lines 17-20 of Paragraph [0075]).  Erlund does not disclose measuring rotational speeds using magnetic reluctance probes.
Jensen teaches the monitoring of a gas turbine engine and the measuring of rotational speeds of a shaft (Paragraph [0014]) using magnetic reluctance sensors which are probes (the sensors 24, of Figure 2, may include magnetic reluctance sensors, line 20 of Paragraph [0020]).  It would have been obvious to measure the shaft of Erlund using magnetic reluctance probes in addition to phonic wheels, as taught by Jensen, in order to provide accurate speed measurements while minimizing the size and cost impacts of the probes.




Conclusion
The prior art made of record (PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Renold-Smith (US-20180306125-A1) discloses calculating power from shaft twist and comparing it to power from the engine to monitor shaft and aero-engine health.  Rowe (US 8943876 B2) discloses shaft break detection.  MacDonald (US 20160194977 A1) discloses turbine engine shaft break detection figured as a function of engine power.  Ratherham (US-5293774-A) discloses an apparatus to detect shaft breakage.  Bacic (US-20130312423-A1) discloses a method for detecting a shaft break.  Lacaille (US-8744813-B2) discloses detection of health anomalies in an aircraft engine.  Thompson (US-6176074-B1) discloses shaft decouple logic for a gas turbine engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY MICHAEL MCSHANE whose telephone number is (571)272-6406. The examiner can normally be reached by email at Jeffrey.McShane@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached via email at todd.manahan@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.M./Examiner, Art Unit 3741 
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741